Citation Nr: 1510393	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO. 09-41 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability, to include a lumbar strain and degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board remanded the claim for service connection for a low back disability for additional development in March 2011. The identified records and requested examinations having been obtained, the Board finds the directives have been substantially complied with and the matter is again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the Board reopened the Veteran's claim in its May 2011 remand, the issue of reopening will not be addressed in this decision. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

While on remand, the RO granted service connection for a left fibula disability in a May 2012 rating decision. As this constitutes a full grant of the benefits sought on appeal, the issue of service connection for a left fibula disability is no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2010. A transcript of the hearing is associated with the claims file. Following his May 2010 hearing, the Veteran requested a second hearing before the Board in an additional May 2014 substantive appeal. However, the Veteran is entitled to only "a hearing on appeal," not multiple hearings. See 38 C.F.R. § 20.700. The Veteran has failed to express any particular basis or concern that would necessitate a second hearing. Neither the Veteran nor his representative have submitted a motion for a new hearing or proffered any additional argument as to why a second hearing is warranted. Accordingly, the Board finds that a second hearing is not required.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

A low back disability was not shown in service or within the first post-service year, and has not been shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2007, prior to the initial unfavorable adjudication in April 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in November 2008 and April 2011. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for a low back disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that in the informal hearing presentation the Veteran's representative called into question the adequacy of the examinations based on their age. Initially, the Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95. However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

Here, there is no evidence that the Veteran's disability picture has significantly changed or that additional evidence has been associated with the claims file that would render the opinions concerning the low back disability inadequate, and the Veteran's representative has not advanced arguments to that effect. Additionally, the representative specifically singled out the examination pertaining to the Veteran's claim of service connection for his left fibula disability, service connection for which was granted on remand. Based on these facts, the Board finds that a remand for a new examination concerning the claim for service connection for a low back disability is not warranted in this case.

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has a current diagnosis of a lumbar strain, and therefore a current disability has been established. Service treatment records indicate a back injury in August 1975 as part of a motor vehicle accident and a left leg injury in September 1977, to which the Veteran has also linked his low back disability. Therefore, an in-service event, injury or disease has been shown. Thus, the dispositive issue is the presence of a causal nexus between the in-service injury and the current disability.

Beginning with direct service connection, the preponderance of the evidence is against a finding that the Veteran's low back disability is causally related to his active duty service, specifically the August 1975 motor vehicle accident and the September 1977 left fibular fracture. The Veteran has stated that his low back disability is attributable to either of these events and that his low back pain has been persistent since service. While the Veteran is competent to testify to persistent lay-observable symptoms such as pain since service, he is not competent to state that there is a causal connection between either of these events and his current disability, as such an opinion requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377. 

To the extent the Veteran has indicated he has experienced persistent low back pain since service, this conflicts with the medical evidence of record. The Veteran's June 1978 separation examination reflects no diagnosis or complaints of a low back disability. Further, on the corresponding report of medical history the Veteran indicated no history of low back pain. On a subsequent annual examination conducted in December 1981, the examiner again noted no low back disabilities of complaints of symptoms associated therewith. The Veteran also against on the corresponding report of medical history noted no history of recurrent low back pain. Following these reports, there are no complaints of low back pain until approximately January 2005, despite numerous visits to VA and private physicians. While such gaps in time without complaint of or treatment for a disability are not dispositive of the issue of nexus, the roughly 24 year span without complaint present in this case weighs heavily against the Veteran's statements concerning persistent symptoms since service. Maxson, 230 F.3d at 1333. Further, the inconsistent statements contained in the June 1978 and December 1981 reports of medical history undermine the credibility of the Veteran's statements, rendering them of little probative value.

The Veteran was provided with VA examinations in November 2008 and April 2011. The November 2008 examiner indicated that the Veteran's low back disability was less likely than not related to his 1977 complaints of low back pain, as service treatment records from that period reflected a normal examination, and there was no evidence of a continuous low back disability in the Veteran's VA treatment records following his separation from service.

The April 2011 VA examiner indicated that it was less likely than not related to his active duty service, specifically the motor vehicle accident and fibula fracture. The examiner based this on the fact that the Veteran's service treatment records are silent for a continued low back disability of any type, and in-service physicals and further examinations were silent for any diagnosis or complaint of a low back disability. As both VA opinions are based on accurate facts and supported by a well-reasoned rationale, the Board finds they are both entitled to significant probative weight on the issue of nexus. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA treatment records reflect consistent complaints of low back pain in 2010 and 2011 where the Veteran indicated experiencing low back pain for several years. A March 2008 VA treatment record also reflects complaints of low back pain. The earliest complaints of low back pain contained in the medical records are from a January 2005 private radiological report which contains complaints of back pain, but also notes that on examination the Veteran's lumbar spine was unremarkable. VA and private treatment records are silent for any nexus opinions. 

The Board notes that an August 2010 VA treatment record contains a notation concerning back pain since an in-service motor vehicle accident. However, the mere repetition of the allegations in a medical record does not transform them into competent medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). As this record is only a notation of the Veteran's allegations concerning the cause of his low back disability, it does not constitute a competent medical opinion linking the in-service accident with his current low back disability. Id.

Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current low back disability is causally related to his active duty service. As the third element is not met, service connection on a direct basis for a low back disability is not warranted in this case. 38 C.F.R. § 3.303.

Turning to presumptive service connection, the Board notes that there is conflicting medical evidence in the claims files concerning whether the Veteran has either DJD or degenerative disc disease (DDD) of the lumbar spine. The November 2008 examiner diagnosed DJD of the lumbar spine, but the April 2011 examiner and a May 2012 reviewer noted no evidence of DDD after reviewing the radiological evidence of record. However, in according benefits of the doubt to the Veteran, the Board will find a diagnosis of DJD, a form of arthritis, has been rendered, and therefore there is a diagnosis of a chronic disease. See 38 C.F.R. § 3.309(a).

However, the preponderance of the evidence is against a finding that the low back disability manifested within one year of his separation from service. While the Veteran has stated that he experienced low back pain since service, no complaints or diagnoses of a low back disability are found on the June 1978 separation examination or the December 1981 annual examination, and the Veteran did not complain of a history of recurrent back pain on either of the corresponding reports of medical history. Further, treatment records are silent for any complaints of a low back disability until January 2005, and in that radiological report the Veteran was noted to have an unremarkable lumbar spine. As no DJD or DDD was noted to be present even by January 2005, the preponderance of the evidence is against a finding that DDD or DJD manifested within one year of the Veteran's separation from service. Therefore, presumptive service connection is not warranted. 38 C.F.R. §§ 3.307, 3.309(a).

Finally, service connection based on continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. As stated above, DDD and DJD are encompassed by the listed term "arthritis," and therefore are chronic diseases. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a). 

However, continuity of symptomatology has not been shown in this case. As stated previously, while the Veteran has stated that he experienced back pain in service and thereafter, June 1978 and December 1981 examinations and reports of medical history both reflect no complaints or diagnoses of a low back disability. While complaints of low back pain are present in service, service treatment records are silent for continuous treatment therefor or any diagnoses of DJD, DDD, or arthritis of the lumbar spine generally. Accordingly, service connection based on continuity of symptoms is not warranted. 

While the Board must consider all theories of entitlement advanced by the Veteran, neither the Veteran nor his representative has advanced any additional or alternative theories of entitlement concerning service connection for the Veteran's low back disability. See Robinson v. Peake, 21 Vet. App. 545, 552-53 (2008).

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's low back disability is causally related to his service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a low back disability, to include a lumbar strain and DJD, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


